DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the Group I combination (claims 1-13) in the reply filed on 4/6/2021 remains acknowledged.  The traversal was held non-persuasive and the requirement made final in the previous 5/17/2021 Office Action.  
Claims 10 and 12 are canceled.
Linking claim 14 is examined along with elected claims 1-9, 11 and 13.
Claims 15-20 remain withdrawn pursuant to 37 CFR 1.142(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a), which states "The drawings must show every feature of the invention specified in the claims".  
Therefore, "an angle drive having bevel gears" (claim 7) must be shown as claimed or the features canceled from the claims.  Note that the claim 7 drive and gears are recited in addition to the previously recited elements throughout claims 1-6 from which claim 7 depends such that applicant’s argument that the figures broadly show bevel gears is insufficient.  Applicant is asked to point to specific reference characters for the claim 7 drive and gears that are not applicable to previously recited elements.  If applicant intends for the claim 7 recitations to refer to the same elements as previously recited then the claims must be amended accordingly.  Since the above 1 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The newly added limitation “a v-shaped gearbox arrangement” (claims 1 and 14) must be interpreted at least as broadly as is necessary to read on applicant’s own disclosed invention.  Accordingly, the phrase is taken to include complex shapes having at least some portion therein that forms a general V-shape regardless of whether additional portions/shapes are also present.  For instance, figure 3B shows three legs 128, 130, 122 of which only 128 and 130 form a general V-shape.  Figures 2, 3A and 3D show even more complex arrangements/shapes with only certain portions therein forming a V-shape.  See also applicant’s paragraph [0045] which does not expressly recite the phrase “shape” but rather “V gearbox” and describes numerous planes in addition to the two of the portion shown in figure 3B to have a general V shape.  Accordingly, the limitation does not negatively forbid a gearbox from having planes/shapes in addition those forming the general V-portion/shape therein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
It is unclear if the claim 5 and claim 9 phrase “a first gear” is to refer to one of the previously recited claim 4 and claim 8 “gears” or to additional elements.2


Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, 9, 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Merry US2013/0047626 or, in the alternative, under 35 U.S.C. 103 as obvious over Merry US2013/0047626 in view of Guillemont US2017/0298831.
Elected Claim 1 and Linking Claim 14.  Merry discloses a gas turbine engine (fig.1 and written description thereof) comprising: a low speed input shaft (62B) from a lower speed spool (40) and a high speed input shaft (62A) from a higher speed spool (38), said low speed input 3  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Merry to be v-shaped since Guillemont teaches such (e.g., see fig.3 and written description) was obvious/desirable for the purpose of “feeding equipment at several speeds with reduced bulk” and to be “compact”.  
Claim 8. The gas turbine engine as set forth in claim 1, wherein each of said low speed and high speed input shafts drive a bevel gear (See fig.2, gear between 62B and 54F; and gear 
Claim 9. Wherein each of said bevel gears drive a gear (54F, 54B), which is engaged to drive another gear (see fig.2 other gears driven by 54F and 54B), and said another gear engaged to drive a third gear (see fig.2 third gear driven by gears that are driven by 54F and 54B).3  
Claim 11. The gas turbine engine as set forth in claim 1, wherein said low speed and high speed input shafts extend from input gears (bevel gear 68 and “another bevel gear (not shown)” as described in para.[0012]) connected to the lower speed spool and the higher speed spool, with said lower speed spool including a low speed compressor (one of 24 or 26) driven by a low speed turbine (one of 30 or 32) and said higher speed spool includes a high speed compressor (other of 24 or 26) driven by a high speed turbine (other of 30 or 32), and said input gears from said high and low speed spool driving said low speed and said high speed input shafts along concentric axes (axis of 38 and 40).  
Claim 13. The gas turbine engine as set forth in claim 1, wherein the engine is a two spool engine (engine having two spools 38 and 40) with the lower speed spool (40) also driving a low speed compressor (24) and a fan (22).  

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Merry US2013/0047626, Guillemont US20170298831 and Moniz US2008/0072568.
Claims 2 and 3.  The Merry input shafts (62B and 62A) are non-concentric with one another.  Moniz and Guillemont each teach that a concentric input shaft arrangement was well known to be desirable in the art.  One of ordinary skill would easily recognize that the concentric shaft arrangement is more compact than the non-concentric Merry shaft arrangement.  Therefore, 
Claim 4. The gas turbine engine as set forth in claim 3, wherein each of said low speed and high speed input shafts drive a bevel gear (Merry, See fig.2, gear between 62B and 54F; and gear between 62A and 54B) and, in turn, said bevel gears drive gears (Merry, 54F and 54B) to drive said first plurality of accessories and said second plurality of accessories, respectively.  
Claim 5. The gas turbine engine as set forth in claim 4, wherein each of said bevel gears drive a first gear (Merry, 54F, 54B), which is engaged to drive another gear (Merry, see fig.2 other gears driven by 54F and 54B), and said another gear engaged to drive a third gear (Merry, see fig.2 third gear driven by gears that are driven by 54F and 54B).  
Claim 6. The gas turbine engine as set forth in claim 5, wherein said low speed and high speed input shafts extend from input gears (Merry, bevel gear 68 and “another bevel gear (not shown)” as described in para.[0012]) connected to the lower speed spool and the higher speed spool, with said lower speed spool including a low speed compressor (Merry, one of 24 or 26) driven by a low speed turbine (Merry, one of 30 or 32) and said higher speed spool includes a high speed compressor (Merry, other of 24 or 26) driven by a high speed turbine (Merry, other of 30 or 32), and said input gears from said high and low speed spool driving said low speed and said high speed input shafts along concentric axes (Merry, axis of 38 and 40).  
Claim 7. The gas turbine engine as set forth in claim 6, wherein said low speed input shaft and said high speed input shaft each being driven by tower shafts (Merry, 62B and 62A) for rotation about a tower shaft drive axis, and said tower shaft drive axis being non-parallel to said low speed and high speed input shafts, and said tower shafts driving said low speed input shaft and 3 

Response to Arguments
Applicant's argument that Merry/Moniz lack the newly claimed v-shape and that modification would require “wholesale modification” has been fully considered but is not persuasive.  Merry discloses the claimed v-shape in as much as applicant’s own originally disclosed invention does (see claim interpretation section elsewhere above) in that the prior art includes a v-shaped portion therein.  Further such is alternatively/newly rejected as obvious as detailed in the new grounds elsewhere above.  Applicant’s allegation of “wholesale modification” is unsupported beyond mere allegation and amounts to a general allegation of patentability and presumes far less than normal skill in the art.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 CFR 1.83 which states: "(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.  (b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.  (c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof."
        2 See MPEP 2173.05(o) which states "where a claim directed to a device can be read to include the same element twice, the claim may be indefinite.  Ix parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989)".
        
        3 See “claim interpretation” section elsewhere above.